        Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 1 of 11




                                                                                            FILED IN OPEN COURT
                        IN THE UNITED STATES DISTRICT COURT                                    U.S.D.C. Atlanta
                                                                                                        -



                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION                                                MAR 31 2021
                                                                                            JAMES N. HA1TEN, Clerk
   UNITED STATES OF AMERICA                                          Criminal Information                   Deputy Cleck

            V.                                                       No. 1:21-CR-97
   ROBERT WHITLEY A/K/A
   MR. BOB




THE UNITED STATES ATTORNEY CHARGES THAT:

                                               Count One
            (18 U.S.C.       §   2314 —Interstate Transportation of Stolen Property)
                                                     Background
    I   Ai..-j1 ~                          ~
                 IA_I. LL. L.I.J Li. Li.IJ J.I. LL~L i~LLLl. LJ.’.JJ. I..




            a. Defendant ROBERT WHITLEY a/lçfa MR. BOB (“R. WHITLEY”)

resided in Atlanta, Georgia in the Northern District of Georgia.

            b. Noni Whitley (“N. Whitley”) was a resident in and around Atlanta,

Georgia in the Northern District of Georgia. N. Whitley is one of R. WHITLEY’s

daughters.

            c. Closeout Express LLC (“Closeout Express”) was a Georgia

corporation that was first registered with the Georgia Secretary of State on or

about October 1, 2013. Closeout Express’s principal place of business was a

warehouse located on White Street SW in Atlanta, Georgia. R. WHITLEY and N.

Whitley are listed as the organizers and managers of Closeout Express. R.

WHITLEY was the owner and operator of Closeout Express. Closeout Express

was in the business of selling stolen over-the-counter (“OTC”) medications,
       Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 2 of 11




shaving razors, oral care products, health and beauty aids, and other retail

products.

            d. Essential Daily Discounts was an online entity operated by R.

WHITLEY and N. Whitley that was in the business of selling the same types of

stolen retail products as Closeout Express.

            e. Closeout Express principally sold stolen retail products online at

“closeoutexpress.net” and “closeoutexpress.com,” as well as through various

“online e-commerce platforms” described below. Essential Daily Discounts sold

the stolen retail products online at “essentialsdailydiscounts.com.”

         f. The Amazon Marketplace was an e-commerce platform owned by

Amazon that enabled sellers, such as Closeout Express, to sell new or used

products on a fixed-price online marketplace alongside Amazon’s regular

offerings. Third-party sellers paid Amazon a monthly fee, as well as variable

closing and referral percentages. Customers purchasing items from third-party

seller storefronts on Amazon Marketplace paid Amazon directly for their

purchases. Amazon deducted its fees from the third-party seller’s overall sales

and disbursed the remainder into the third-party seller’s “Amazon seller

account.” The third-party seller could then move funds from their “Amazon

seller account” to a bank account that the seller specifies in their registered

Amazon Marketplace seller profile. On or about January 26, 2011, R. WHITLEY

registered the Closeout Express storefront with Amazon Marketplace. The

Closeout Express storefront on the Amazon Marketplace ceased operation in or

about July 2018.
                                           2
       Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 3 of 11




          g. The Walmart Marketplace was an e-commerce platform established
by Walmart in 2009. The Walmart Marketplace was similar to the Amazon

Marketplace in that it enabled third-party sellers to sell new or used products on

a fixed-price online marketplace alongside Walmart’s regular offerings. Unlike

the Amazon Marketplace, however, third-party sellers had to be pre-approved

by Walmart to sell through its online marketplace. In order to be approved, a

putative third-party seller must submit various information, including their U.S.

business tax ID number, IRS Forms W9 or W8, and an BIN Verification Lefter

from the Department of Treasury verifying the business address or place of

physical operations, a planned integration method for their products, and

primary product categories and related information. If Walmart accepted a third-

party seller, there were no monthly service fees, but the third-party seller paid

fees to Walmart equivalent to a percentage of the product’s selling price.

Closeout Express operated a storefront on the Walmart Marketplace from at least

on or about September 11, 2017 until at least in or about November 2019.

         h. In 2010, Sears established its own online e-commerce platform,

“Sears Marketplace.” The Sears Marketplace offered a similar platform as the

Amazon and Walmart Marketplaces in that it afforded third-party sellers, such

as Closeout Express, the ability to sell new or used products on a fixed-price

online marketplace alongside Sears’s regular offerings. Sears charged $39.99 per

month as a program fee as well as a percentage transaction fee based on the

product category. Closeout Express operated a digital storefront on the Sears



                                         3
       Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 4 of 11




Marketplace from at least in or about December 2014 until at least in or about

October 2019.

         i. An Organized Retail Crime (“CRC”) operation refers to the

professional shoplifting, cargo theft, retail crime rings, and other organized crime

occurring in a retail environment.

                     The Closeout Express ORC Operation

    2. R. WHITLEY and N. Whitley operated an CRC operation—through

Closeout Express, Essential Daily Discounts, and related entities—primarily

from a warehouse located on White Street SW in Atlanta, Georgia (“White Street

warehouse”). At the White Street warehouse, they and individuals working at

their direction sorted, stored, and cleaned stolen retail product for shipment

from the Northern District of Georgia to individuals across the United States via

the United States Postal Service and UPS.

   3. R. WHITLEY and N. Whitley recruited and paid “boosters” —who are

essentially professional shoplifters   —   to steal specific retail products and

categories of items, including OTC medication, shaving razors, oral care

products, and health and beauty aids, from big box retailers, national drugstore

chains, and national supermarket chains throughout the Atlanta-metro area,

including CVS, Kroger, Publix, Target, and Walgreens.

   4. It was further part of the CRC operation that the boosters would use large

trash bags and travel bags to carry the stolen retail product.

   5. R. WHITLEY and N. Whitley would meet the boosters at or near the White

Street warehouse to pay them for the stolen retail product.
                                             4
      Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 5 of 11




   6. R. WHITLEY and N. Whitley would pay the boosters in cash for the stolen

retail product.

   7. R. WHITLEY and N. Whitley established a digital storefront for Closeout

Express on various e-commerce platforms.

   8. R. WHITLEY and N. Whitley—through Closeout Express and related

entities   —   sold the stolen retail product through a variety of online channels,

including the websites “closeoutexpress.net,” “closeoutxpress.org,” and

“essentialsdailydiscounts.com,” and multiple online e-cornmerce platforms

where they maintained a “digital storefront” for Closeout Express, including on

the Amazon Marketplace, the Walmart Marketplace, and the Sears Marketplace.

   9. R. WHITLEY and N. Whitley—through Closeout Express and related

entities   —   typically sold the stolen retail products below wholesale cost.

   10. Between on or about January 26, 2011 and on or about June 28, 2018,

Closeout Express sold over 140,000 items through its Amazon Marketplace

storefront and received over $3.5 million from these sales.

   11. Between on or about September 11, 2017 and on or about July 22, 2019,

Closeout Express processed over 29,000 orders through its Walmart Marketplace

storefront, totaling more than $750,000.

   12. Between in or about December 2014 and in or about February 2018, over

1,800 transactions were executed through Closeout Express’s storefront on the

Sears Marketplace resulting in a net profit to Closeout Express of over $50,000.




                                             5
      Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 6 of 11




   13. As part of the ORC operation R. WHITLEY and N. Whitley also sold

hundreds of thousands of dollars in stolen retail products through

essentialdailydiscounts.com

   14. R. WE-IITLEY and N. Whitley also established multiple bank accounts,

including at JPMorgan Chase, and First Citizen Bank, as well as PayPal

accounts, to receive payment for the stolen retail product sold through Closeout

Express’s and Essential Daily Discounts’ websites and the online storefronts.

   15. It was further part of the ORC operation that a residential property

owned by R. WHITLEY and located in East Point, Georgia was used to sort,

store, and clean the stolen retail product for shipment from the Northern District

of Georgia to locations across the United States.

   16. In particular, in order to execute the above-detailed scheme to steal retail

product and transport and transmit it in interstate commerce, R. WHITLEY, N.

Whitley, and known and unknown individuals working with them and at their

direction committed the various overt acts in the Northern District of Georgia,

including, but not limited to, the following:

               a. On or about May 25, 2016, R. WHITLEY met with boosters at

     the White Street warehouse where he received stolen retail product.

               b. On or about August 1, 2017, R. WHITLEY submitted the

     third-party application on behalf of Closeout Express for approval to sell

     on the Walmart Marketplace. Walmart approved Closeout Express’s

     application on or about August 29, 2017.



                                         6
Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 7 of 11




         c. On or about January 8, 2018, two boosters, including one

identified as “A.C.,” dropped off six large trash bags at the White Street

warehouse containing stolen retail product.

         d. On or about January 22, 2018, R. WHITLEY met with boosters

in a Kroger Supermarket parking lot near the White Street warehouse and

received five large trash bags containing stolen retail product for which R.

WHITLEY paid cash.

         e. On or about January 23, 2018, an unknown co-conspirator,

driving a vehicle registered to N. Whitley, picked up two large sacks

containing stolen retail product from the White Street warehouse and

subsequently dropped them off to be shipped from the United States Post

Office, West End Station in Atlanta, Georgia.

         f. On or about January 24, 2018, R. WHITLEY met with boosters

in a Kroger Supermarket parking lot near the White Street warehouse and

received five large trash bags containing stolen retail product for which R.

WHITLEY paid cash.

         g. On or about February 28, 2018, R. WHITLEY met with a
booster in a Kroger Supermarket parking lot near the White Street

warehouse and received stolen retail product, including Rogaine, for

which R. WHITLEY paid cash.

         h. On or about March 1, 2018, N. Whitley met with a booster at

the White Street warehouse and unloaded three large trash bags

containing stolen retail product.
                                    7
Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 8 of 11




         i. On or about May 26, 2018, unknown members of the ORC

operation, driving a vehicle registered to the same address as N. Whitley’s

other vehicles, picked up three large travel bags containing stolen retail

product at the White Street warehouse, and shortly thereafter dropped off

these items for shipment at the United States Post Office, West End Station

in Atlanta, Georgia.

         j.   On or about February 19, 2019, N. Whitley met with boosters
and an “employee” of Closeout Express at the White Street warehouse and

loaded vehicles with stolen retail product, including Prilosec OTC, an

over-the-counter treatment for acid reflux. N. Whitley and others then

proceeded to the residence located in East Point, Georgia.

         k. On or about February 19, 2019, an individual involved in the

ORC operation dropped off approximately 160 outbound packages at the

United States Post Office, West End Station, in Atlanta, Georgia. Each of

these packages identified Essential Daily Discounts as the sender.

         1. On or about March 11, 2019, an individual involved in the

ORC operation, driving a Kia Soul routinely observed at the White Street

warehouse and East Point, Georgia residence, dropped off approximately

90 outbound packages at the United States Post Office, West End Station in

Atlanta, Georgia. Each of these packages bore a return address with R.

WHITLEY’s name, the name Closeout Express, and the address of the

White Street warehouse.



                                   8
     Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 9 of 11




              m. On or about March 12, 2019, an individual involved in the

     ORC operation, driving a Kia Soul routinely observed at the White Street

     warehouse and East Point, Georgia residence, dropped off approximately

     40 outbound packages at the United States Post Office, West End Station in

     Atlanta, Georgia. Each of these packages bore a return address with R.

     WHITLEY’s name, the name Closeout Express, and the address of the

     White Street warehouse.

              n. On or about September 17, 2019, three male boosters dropped

     off three large trash bags containing stolen retail product at the White

     Street warehouse, including stolen Tide detergent.

              o. On or about September 17, 2019, two female boosters dropped

     off three large trash bags containing stolen retail product at the White

     Street warehouse.

              p. On or about November 19, 2020, R. WHITLEY and N. Whitley
     were storing over $1 million in stolen retail product at the residence

     located in East Point, Georgia.

              q. On or about November 19, 2019, unknown individuals
     involved in the ORC operation were cleaning and preparing stolen retail

     product for shipment at the residence located in East Point, Georgia.

   17. As a result of the above-described ORC operation and scheme, R.

WHITLEY and N. Whitley transported in interstate commerce at least $5 million

in stolen retail product between January 2011 and November 2019.



                                        9
      Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 10 of 11




    18. Beginning no later thai-i in or about January 2011, and continuing until at

least until in or about November 2019, the defendant, ROBERT WHITLEY a/ic/a

MR. BOB, aided and abetted by others known and unknown, transported,

transmitted, and transferred, and caused to be transported, transmitted, and

transferred in interstate commerce, goods and merchandise with a total value of

at least $5,000, namely retail products, including OTC medications, shaving

razors, oral care products, health and beauty aids, and other items, knowing

that such goods and merchandise have been stolen, converted, and taken by

fraud from big box retailers, national drugstore chains, and national

supermarket chains.

    All in violation of Title 18, United States Code, Section 2314 and Section 2.

                                 Forfeiture Provision

   19. Upon conviction of the offense alleged in Count One of this Criminal

Information, the defendant, ROBERT WHITLEY a/Ic/a MR. BOB, shall forfeit to

the United States of America, pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real

or personal, which constitutes or is derived from proceeds traceable to the

offense. The property to be forfeited includes, but is not limited to, the following:

         MONEY JUDGMENT: A sum of money in United States currency

         equal to the amount of proceeds the defendant ROBERT

         WHITLEY a/ic/a MR. BOB obtained as a result of the offense

          alleged in Count One of this Criminal Information.



                                         10
       Case 1:21-cr-00097-JPB Document 1 Filed 03/31/21 Page 11 of 11




    20. If, as a result of any act or omission of the defendant, any property subject

 to forfeiture:
       a. cannot be located upon the exercise of due diligence;
       b. has been transferred or sold to, or deposited with, a third person;
       c. has been placed beyond the jurisdiction of the Court;
       d. has been substantially diminished in value; or
       e. has been commingled with other property which cannot be subdivided
          without undue complexity or difficulty;
the United States intends, pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of the defendant up to the value of the above
forfeitable property.


 KURT R. ERSKINE
  Actin• nited S.’ es Attorney




 ALEX R. SISTLA
  Assistant United States Attorney
Georgia Bar No. 845602

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
